DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 10-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/007143) in view of Yoon (US 2014/0175977).
Regarding claims 1 and 19, Lee teaches A display device, comprising: a pixel for emitting light with luminance corresponding to a data signal ([0068]),  wherein the pixel is controlled by a first control signal and a second control signal (Scan signal); a first control line for transmitting the first control signal (Fig. 1 and Fig. 9  wires 311/312); a second control line for transmitting the second control signal (Fig. 1 and Fig. 9  wires 313/314);a  first control pad electrically connected to the first control line for supplying the first control signal to the first control line (Figs. 1 and 9 control pad p1); a second control pad electrically connected to the second control line for supplying the second control signal to the second control line (Figs. 1 and 9, control pad p3); and a first dummy pad that is positioned between the first control pad and the second control pad (Figs. 1 and 9 dummy pad p2). Although Lee teaches the limitations as discussed above, he fails to teach the dummy pad configured to receive a first dummy signal and wherein  a voltage level of the first dummy signal is in a range from a voltage level the first control signal to a voltage level of the second control signal.
However in the same field of driving display device with the use of dummy pad, Yoon teaches and OLED display where dummy control pads (Fig. 4 element 138c and Fig. 6 238c) configured to receive a first dummy signal wherein a voltage level of the first dummy signal in in a range from a voltage level of the first control signal to a voltage level of the second control signal ([0051][0062][0081][0092] teach the dummy control signal can send additional voltage signals and the voltage signals can be between VDD and ground voltages Vss).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the display device as taught by Lee with the display device as taught by Yoon. This combination would provide a display with improved method for driving a large sized display that requires a larger amount of driving current as taught by Yoon [0025].
Regarding claim 4, Lee teaches a second dummy pad that is positioned between the first dummy pad  and the second control pad (Figs. 1 and 9 multiple dummy pads P2 positioned before control pads P3) and  Yoon teaches the second dummy pad configured to receive a second dummy signal, wherein a voltage level of the second dummy signal is in the range from the voltage level of the first control signal to the voltage level of the second control signal(Fig. 4 element 138c and Fig. 6 238c  [0051][0062][0081][0092] teach the dummy control signal can send additional voltage signals and the voltage signals can be between VDD and ground voltages Vss).
Regarding claim 5, Yoon teaches wherein when the first control signal and the second control signal have the same voltage level ([0060][0090]), the first dummy signal and the second dummy signal have the same voltage level([0062][0092]).
Regarding claim 10, Lee teaches a scan driver for supplying a scanning signal that determines whether to input the data signal to the pixel, wherein the first control line is electrically connected to the scan driver ([0008][0030][0060]).
Regarding claim 11, Lee teaches wherein the second control line is electrically connected to the scan driver ([0008][0030][0060]).
Regarding claim 12, Lee teaches a light emission control driver for supplying a light emission control signal that determines a light emitting starting point and a light emitting finishing point of the pixel (Fig. 2 emission control driver 220 [0061-0069], wherein the second control line is electrically connected to the light emission control driver([0008][0030][0060]).
Response to Arguments
Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive. In the remarks submitted the Applicant has argued the combination fails to teach the limitations of claim 1. Specifically the Applicant has argued the combination fails to teach a voltage level of the first dummy signal is in the range from a voltage level of the first control signal of the first control pad to a voltage level of the second control signal of the second control pad because Lee teaches a floating dummy pad and fails to .
As expressed in prosecution and by Applicant, Lee teaches a display device where pixels 150 are addressed by data driver 230 and gate driver 210. Lee teaches that external control circuit such as a timing control sends signals to the gate driver 210 and the data driver 230 to address the pixels as shown in Fig. 2 ([0060][0066]). In [0071] Lee teaches a plurality of connection lines 300 connect the data lines and gate lines of the display panel to the pad as shown in Fig. 1 and 9 [0071]. Since it is known that data lines and gate lines are used to address the same pixel in the matrix display then it becomes obvious that connection lines 311-314 would be used to address the same pixel based on the images being displayed.
Yoon teaches a display device with a driving unit for addressing pixel area DA with data drivers and gate drivers. Yoon teaches that control pads and control wires supply the signal to data drivers and gate drivers for the pixel area as shown Fig. 4. As expressed above Yoon also teaches dummy pads 138 connected to dummy lines 139 to supply a voltage of Vdd or Vss to the pixel area. Atlhough Yoon teaches supplying Vdd or Vss, the claim language requires that a voltage range is between first voltage and a second control voltage is used by the dummy pads. The range as claimed is reasonably a broad range and does not exclude Vdd or Vss from being included in the range because the specification nor the claim language define the bounds of the range. Therefore if a Vdd or Vss is supplied to the dummy pads then it becomes a reasonable interpretation that a range has a minimum bound and a maximum bound but because a 
Therefore it would have been obvious that the dummy pads of Lee could be supplied a voltage value for dummy pads of Yoon because the claim language does not require the dummy signal value to be applied to the same pixel but only the dummy signal be applied to the dummy pads.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDRE L MATTHEWS/            Primary Examiner, Art Unit 2621